Citation Nr: 0803747	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for 
olecranon spur, right elbow (hereinafter, "right elbow 
disorder").

2.  Entitlement to an initial compensable rating for 
olecranon spur, left elbow (hereinafter, "left elbow 
disorder").

3.  Entitlement to an initial compensable rating for strain, 
right wrist (hereinafter, "right wrist disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to June 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, established 
service connection for the aforementioned right elbow 
disorder, left elbow disorder, and right wrist disorder, 
evaluated as noncompensable (zero percent disabling) 
effective July 1, 2004.  The veteran appealed, contending 
that compensable ratings were warranted.  He did not disagree 
with the effective date assigned for the establishment of 
service connection for these disabilities.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition this appeal has been completed.

2.  Neither the right or left elbow disorder has resulted in 
flexion limited to 100 degrees or less, nor extension limited 
to 45 degrees or more, nor supination limited to 30 degrees 
or less, nor pronation lost beyond the last quarter of the 
arc with the hand not approaching full pronation.

3.  The right wrist disorder has not resulted in dorsiflexion 
less than 15 degrees, nor palmar flexion limited in line with 
the forearm.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
veteran's service-connected right elbow disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5206, 5207 and 5213) (2007).

2.  The criteria for an initial compensable rating for the 
veteran's service-connected left elbow disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Codes 5206, 5207 and 5213) (2007).

3.  The criteria for an initial compensable rating for the 
veteran's service-connected right wrist disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran in 
was sent pre-adjudication notice regarding his underlying 
service connection claims by letters dated in May and 
November 2004, both of which were clearly prior to the August 
2005 rating decision that is the subject of this appeal.  
Taken together, these notification letters informed the 
veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, he was sent an 
additional letter in March 2006 which contained the specific 
information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of his claims, to 
include at the June 2007 hearing.  Moreover, he underwent a 
VA medical examination in June 2005 which evaluated the 
severity of the disabilities that are the subject of this 
appeal.  Consequently, for these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, as stated above, the 
veteran's right arm is considered the major upper extremity.

Diagnostic Code 5206 provides criteria for evaluating 
limitation of flexion of the forearm.  Under this Code, both 
the major and minor forearms are assigned a noncompensable 
rating for flexion limited to 110 degrees, a 10 percent 
rating is assigned for flexion limited to 100 degrees, and a 
20 percent rating is assigned for flexion limited to 90 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides for limitation of extension of 
the forearm.  Under this Code, both the major and minor 
forearm are assigned a 10 percent rating for extension 
limited to 45 or 60 degrees, and a 20 percent rating for 
extension limited to 75 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides for a 10 percent rating for 
both the major and minor forearms when supination is limited 
to 30 degrees or less.  Further, under this Code limitation 
of pronation with motion lost beyond last quarter of arc, and 
the hand not approaching full pronation, warrants a 20 
percent rating for both the major and minor forearms.  
38 C.F.R. § 4.71a.

Normal range of motion for the upper extremity is elbow 
flexion to 145 degree, forearm pronation to 80 degrees, and 
forearm supination to 85 degrees.  38 C.F.R. § 4.71a, Plate 
I.

The veteran's service-connected right wrist disorder is 
evaluated pursuant to the criteria found at Diagnostic Code 
5215.  Under this Code, a 10 percent evaluation may be 
assigned for palmar flexion limited in line with the forearm, 
and for dorsiflexion less than 15 degrees.  38 C.F.R. 
§ 4.71a.

Normal range of motion for the wrist is dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that neither 
the veteran's right elbow, left elbow, nor right wrist 
disorder meets or nearly approximates the criteria for a 
compensable rating under any of the potentially applicable 
Diagnostic Codes.

The Board acknowledges that the veteran testified at his June 
2007 hearing that he experienced pain on use of all of the 
joints that are the subject of this appeal.  Further, his 
complaints are supported by the competent medical evidence, 
to include the June 2005 VA medical examination.  For 
example, it was noted on this examination that both elbows 
hurt daily, left slightly more than right; average discomfort 
7/10.  In addition, it was noted that both wrists bothered 
him daily, about equally; average discomfort 6/10; and 
occasional swelling.  Nevertheless, the record does not 
reflect that these complaints of pain result in functional 
impairment of such severity so as to warrant a compensable 
rating for either elbow or the right wrist.

The June 2005 VA examination noted no current treatment, 
flare-ups, nor work effect of the elbows or wrists; there was 
also no tenderness to palpation.  Moreover, there was no 
swelling of the elbows.  Further, range of motion testing 
showed elbow extension to zero degrees, flexion to 140 
degrees, forearm pronation and supination 90 degrees each, 
with no complaint of pain, and no change with repetition.  
Thus, neither the right or left elbow disorder has resulted 
in flexion limited to 100 degrees or less, nor extension 
limited to 45 degrees or more, nor supination limited to 30 
degrees or less, nor pronation lost beyond the last quarter 
of the arc with the hand not approaching full pronation.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5206 and 5213.  
Regarding the right wrist, he had dorsiflexion to 70 degrees, 
palmar flexion to 60 degrees, radial deviation to 20 degrees, 
and ulnar deviation to 45 degrees.  In addition, he had no 
complaint of pain, and no change with repeat dorsiflexion.  
Accordingly, the Board finds that the right wrist disorder 
has not resulted in dorsiflexion less than 15 degrees, nor 
palmar flexion limited in line with the forearm.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Board further notes that none of the subsequent treatment 
records indicate range of motion findings that would warrant 
a compensable rating for either elbow or the right wrist.  

The Board acknowledges that the provisions of Diagnostic Code 
5003 provides that when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, in cases of arthritis 
established by X-ray findings a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
However, there is no evidence that any of the joints are 
manifested by arthritis.  In fact, X-rays taken of the wrists 
in August 2004 showed no arthritic changes, while X-rays 
conducted of the elbows in conjunction with the June 2005 VA 
examination showed only minimal olecranon spur.  Therefore, 
these provisions are not applicable in the instant case.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the schedular criteria 
for compensable evaluations for the service-connected 
disabilities of the right elbow, left elbow, or the right 
wrist, even when taking into account his complaints of pain.  
Simply put, the record does not contain objective medical 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to the 
veteran's complaints of pain which would warrant a 
compensable rating in this case, to include as a "staged" 
rating.  This finding is supported, in part, by the fact that 
the June 2005 VA examination showed no change in range of 
motion for any of these joints with repetition.  Moreover, 
the examiner commented that neither elbow showed functional 
impairment on physical examination, and that the right wrist 
only showed slight plus impairment with no weakness, 
fatigability, or incoordination.  Therefore, the factors to 
be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide any basis for a compensable rating(s) in the 
instant case.

For these reasons, the Board concludes that the preponderance 
of the evidence is against these claims, and they must be 
denied.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Entitlement to an initial compensable rating for a right 
elbow disorder is denied.

Entitlement to an initial compensable rating for a left elbow 
disorder is denied.

Entitlement to an initial compensable rating for a right 
wrist disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


